UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (97.8%) (a) Shares Value Airlines (1.6%) Cathay Pacific Airways, Ltd. (Hong Kong) 1,671,000 $3,871,961 Qantas Airways, Ltd. (Australia) (NON) 1,609,071 3,264,719 United Continental Holdings, Inc. (NON) (S) 412,200 7,469,064 Automobiles (2.9%) Dongfeng Motor Group Co., Ltd. (China) 4,328,000 8,562,655 Fiat SpA (Italy) 233,224 2,292,376 Ford Motor Co. (NON) 123,600 1,509,156 Nissan Motor Co., Ltd. (Japan) 1,284,600 13,701,067 Beverages (1.4%) Anheuser-Busch InBev NV (Belgium) 119,851 6,905,970 Carlsberg A/S Class B (Denmark) 54,774 5,384,654 Chemicals (4.9%) Agrium, Inc. (Canada) 52,600 4,603,429 Ashland, Inc. 126,280 7,733,387 BASF SE (Germany) 141,051 12,801,680 CF Industries Holdings, Inc. 16,200 2,516,184 JSR Corp. (Japan) 232,900 4,762,559 Monsanto Co. 156,000 11,462,880 Commercial banks (6.1%) Banco Santander Brasil (Brazil) 1,075,700 10,098,550 Barclays PLC (United Kingdom) 2,080,174 7,586,617 BNP Paribas SA (France) 99,131 6,407,269 Sberbank OJSC (Russia) 2,072,648 7,574,521 Wells Fargo & Co. 850,272 23,756,600 Computers and peripherals (0.7%) Asustek Computer, Inc. (Taiwan) (NON) 824,720 6,635,399 Construction and engineering (1.1%) Aveng, Ltd. (South Africa) 922,289 4,921,218 KBR, Inc. 148,400 5,290,460 Consumer finance (2.0%) Capital One Financial Corp. (S) 378,500 18,092,300 Diversified financial services (1.7%) ING Groep NV ADR (Netherlands) (NON) (S) 231,500 2,486,310 JPMorgan Chase & Co. 327,000 13,227,150 Diversified telecommunication services (3.0%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 285,300 14,066,952 Verizon Communications, Inc. 374,700 13,223,163 Electrical equipment (3.4%) Mitsubishi Electric Corp. (Japan) 2,047,000 24,090,165 Schneider Electric SA (France) 43,522 6,270,218 Electronic equipment, instruments, and components (1.5%) Unimicron Technology Corp. (Taiwan) 3,961,000 7,046,845 Vishay Intertechnology, Inc. (NON) 480,968 6,622,929 Energy equipment and services (2.8%) National Oilwell Varco, Inc. 118,300 9,531,431 Oceaneering International, Inc. 198,040 8,555,328 Oil States International, Inc. (NON) 94,000 7,585,800 Food products (1.0%) Corn Products International, Inc. 176,700 8,992,263 Health-care providers and services (4.1%) Aetna, Inc. 491,749 20,402,666 UnitedHealth Group, Inc. 339,400 16,844,422 Hotels, restaurants, and leisure (1.9%) Compass Group PLC (United Kingdom) 1,217,507 11,429,039 TUI Travel PLC (United Kingdom) 1,830,314 5,831,544 Household durables (0.2%) Garmin, Ltd. (S) 53,000 1,729,390 Household products (0.9%) Reckitt Benckiser Group PLC (United Kingdom) 147,854 8,362,662 Independent power producers and energy traders (0.7%) Electric Power Development Co. (Japan) 233,600 6,186,293 Insurance (3.1%) Allied World Assurance Co. Holdings AG 44,100 2,401,245 AXA SA (France) 904,905 16,870,397 Hartford Financial Services Group, Inc. (The) 162,700 3,810,434 Prudential Financial, Inc. 80,000 4,694,400 Internet software and services (0.8%) Telecity Group PLC (United Kingdom) (NON) 819,988 7,415,948 IT Services (2.0%) Accenture PLC Class A (S) 272,900 16,139,306 Computer Sciences Corp. 48,700 1,718,136 Leisure equipment and products (0.5%) Sankyo Co., Ltd. (Japan) 81,500 4,346,244 Machinery (1.7%) ANDRITZ AG (Austria) 46,929 4,537,328 Fiat Industrial SpA (Italy) (NON) 233,224 3,078,939 Metso Corp. OYJ (Finland) 166,120 8,098,923 Media (1.6%) DIRECTV Class A (NON) 210,600 10,673,208 Fuji Media Holdings, Inc. (Japan) 2,426 3,758,459 Metals and mining (5.0%) BHP Billiton, Ltd. (Australia) 89,641 4,083,109 First Quantum Minerals, Ltd. (Canada) 20,800 2,883,936 Fortescue Metals Group, Ltd. (Australia) 1,661,800 11,531,407 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 74,800 3,961,408 Rio Tinto PLC (United Kingdom) 195,388 13,652,573 Vedanta Resources PLC (United Kingdom) 108,225 3,119,016 Xstrata PLC (United Kingdom) 293,768 6,178,359 Oil, gas, and consumable fuels (11.9%) BG Group PLC (United Kingdom) 406,282 9,565,535 Chevron Corp. 324,139 33,716,939 CNOOC, Ltd. (China) 2,920,000 6,526,312 Gazprom OAO (Russia) (NON) 1,559,822 11,259,996 GS Holdings (South Korea) 42,747 3,673,412 Inpex Corp. (Japan) 960 7,461,269 Lukoil OAO ADR (Russia) 85,887 5,683,912 Nexen, Inc. (Canada) 204,596 4,773,585 Occidental Petroleum Corp. 112,400 11,035,432 Petroleo Brasileiro SA ADR (Brazil) 65,500 2,225,035 Sunoco, Inc. 152,300 6,190,995 Tatneft 144A ADR (Russia) (S) 135,764 5,664,879 Paper and forest products (0.7%) Domtar Corp. (Canada) 75,912 6,069,164 Pharmaceuticals (7.5%) Astellas Pharma, Inc. (Japan) 230,000 8,940,963 AstraZeneca PLC (United Kingdom) 110,065 5,352,948 Eli Lilly & Co. 231,600 8,870,280 Pfizer, Inc. 1,436,263 27,633,700 Sanofi (France) 212,386 16,483,137 Real estate investment trusts (REITs) (0.3%) CommonWealth REIT (R) 128,360 3,031,863 Real estate management and development (1.0%) Henderson Land Development Co., Ltd. (Hong Kong) 1,424,000 9,025,552 Road and rail (2.0%) Avis Budget Group, Inc. (NON) 367,761 5,556,869 Canadian National Railway Co. (Canada) 108,100 8,106,227 Seino Holdings Co., Ltd. (Japan) 570,000 4,385,753 Semiconductors and semiconductor equipment (1.5%) GT Solar International, Inc. (NON) (S) 534,000 7,283,760 Radiant Opto-Electronics Corp. (Taiwan) 59,550 233,363 Samsung Electronics Co., Ltd. (South Korea) 7,870 6,300,180 Software (4.5%) Adobe Systems, Inc. (NON) 279,800 7,756,056 CA, Inc. 400,000 8,920,000 Intuit, Inc. (NON) 91,389 4,267,866 Konami Corp. (Japan) 363,100 9,535,674 Longtop Financial Technologies Ltd. ADR (Hong Kong) (F) (NON) (S) 164,317 492,951 Microsoft Corp. 362,290 9,926,746 Specialty retail (2.5%) Industria de Diseno Textil (Inditex) SA (Spain) 131,986 11,915,568 Kingfisher PLC (United Kingdom) 1,114,217 4,600,476 Yamada Denki Co., Ltd. (Japan) 70,470 5,623,336 Textiles, apparel, and luxury goods (2.5%) Christian Dior SA (France) 19,073 3,038,033 Coach, Inc. 155,991 10,070,779 LVMH Moet Hennessy Louis Vuitton SA (France) 52,856 9,644,604 Tobacco (3.1%) Philip Morris International, Inc. 399,700 28,446,649 Trading companies and distributors (2.5%) Mitsui & Co., Ltd. (Japan) 650,300 12,276,975 W.W. Grainger, Inc. 68,000 10,089,160 Wireless telecommunication services (1.2%) China Mobile, Ltd. (China) 1,106,500 11,009,560 Total common stocks (cost $827,548,948) SHORT-TERM INVESTMENTS (6.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 50,928,825 $50,928,825 Putnam Money Market Liquidity Fund 0.05% (e) 8,038,026 8,038,026 SSgA Prime Money Market Fund 0.07% (i) (P) 900,000 900,000 U.S. Treasury Bills with an effective yield of 0.100%, December 1, 2011 $120,000 119,959 U.S. Treasury Bills with an effective yield of 0.096%, November 17, 2011 (SEGSF) 240,000 239,930 Total short-term investments (cost $60,226,740) TOTAL INVESTMENTS Total investments (cost $887,775,688) (b) FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $309,729,111) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 8/17/11 $5,960,067 $5,619,186 $340,881 British Pound Sell 8/17/11 2,187,148 2,181,183 (5,965) Canadian Dollar Buy 8/17/11 369,801 357,855 11,946 Euro Sell 8/17/11 3,448,760 3,412,327 (36,433) Norwegian Krone Sell 8/17/11 3,457,777 3,403,556 (54,221) Swedish Krona Sell 8/17/11 430,954 420,071 (10,883) Swiss Franc Buy 8/17/11 10,030,080 9,455,351 574,729 Barclays Bank PLC British Pound Sell 8/17/11 831,556 808,275 (23,281) Euro Sell 8/17/11 8,275,875 8,197,064 (78,811) Hong Kong Dollar Sell 8/17/11 8,530,531 8,540,995 10,464 Japanese Yen Sell 8/17/11 4,601,537 4,383,459 (218,078) Norwegian Krone Buy 8/17/11 42,842 42,165 677 Swedish Krona Buy 8/17/11 4,245,395 4,134,660 110,735 Swiss Franc Buy 8/17/11 2,107,172 1,986,829 120,343 Citibank, N.A. Australian Dollar Buy 8/17/11 1,952,805 1,850,910 101,895 British Pound Sell 8/17/11 3,224,376 3,136,358 (88,018) Canadian Dollar Buy 8/17/11 2,792,864 2,702,019 90,845 Danish Krone Sell 8/17/11 1,872,141 1,887,855 15,714 Euro Sell 8/17/11 10,143,935 10,048,536 (95,399) Hong Kong Dollar Sell 8/17/11 13,629,854 13,644,645 14,791 Norwegian Krone Sell 8/17/11 2,656,854 2,615,980 (40,874) Singapore Dollar Sell 8/17/11 1,220,563 1,196,212 (24,351) Swedish Krona Sell 8/17/11 979,777 955,732 (24,045) Swiss Franc Buy 8/17/11 197,876 186,597 11,279 Credit Suisse AG Australian Dollar Buy 8/17/11 1,408,536 1,333,924 74,612 British Pound Buy 8/17/11 1,577,690 1,534,306 43,384 Canadian Dollar Buy 8/17/11 4,059,750 3,924,677 135,073 Euro Sell 8/17/11 2,865,135 2,838,808 (26,327) Japanese Yen Sell 8/17/11 2,340,892 2,282,412 (58,480) Norwegian Krone Sell 8/17/11 2,265,842 2,230,800 (35,042) Swedish Krona Buy 8/17/11 79,887 77,852 2,035 Swiss Franc Buy 8/17/11 11,478,975 10,815,960 663,015 Deutsche Bank AG Canadian Dollar Sell 8/17/11 798,723 772,282 (26,441) Euro Buy 8/17/11 1,301,381 1,289,296 12,085 Swedish Krona Buy 8/17/11 1,427,665 1,391,438 36,227 Swiss Franc Buy 8/17/11 1,388,936 1,309,143 79,793 Goldman Sachs International Australian Dollar Buy 8/17/11 5,776,192 5,475,087 301,105 British Pound Buy 8/17/11 213,557 207,736 5,821 Euro Sell 8/17/11 4,120,417 4,082,642 (37,775) Japanese Yen Sell 8/17/11 2,264,185 2,213,245 (50,940) Norwegian Krone Sell 8/17/11 5,486,115 5,398,511 (87,604) Swedish Krona Buy 8/17/11 1,466,426 1,429,060 37,366 HSBC Bank USA, National Association Australian Dollar Buy 8/17/11 1,074,048 1,019,072 54,976 British Pound Sell 8/17/11 2,975,336 2,892,396 (82,940) Euro Sell 8/17/11 6,705,515 6,645,394 (60,121) Hong Kong Dollar Sell 8/17/11 4,550,457 4,556,098 5,641 Norwegian Krone Buy 8/17/11 1,692,278 1,668,407 23,871 Swiss Franc Buy 8/17/11 1,281,061 1,207,819 73,242 JPMorgan Chase Bank, N.A. Australian Dollar Sell 8/17/11 1,175,701 1,114,450 (61,251) British Pound Buy 8/17/11 5,409,223 5,260,363 148,860 Canadian Dollar Buy 8/17/11 816,303 789,695 26,608 Euro Buy 8/17/11 288,366 285,722 2,644 Hong Kong Dollar Buy 8/17/11 674,306 675,040 (734) Japanese Yen Sell 8/17/11 10,514,430 10,384,516 (129,914) Norwegian Krone Buy 8/17/11 713,014 701,999 11,015 Singapore Dollar Buy 8/17/11 8,465,665 8,293,459 172,206 Swedish Krona Sell 8/17/11 340,503 331,883 (8,620) Swiss Franc Buy 8/17/11 530,501 499,976 30,525 Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 1,027,723 971,710 56,013 British Pound Buy 8/17/11 6,300,904 6,125,722 175,182 Canadian Dollar Buy 8/17/11 10,492,963 10,151,370 341,593 Euro Sell 8/17/11 6,482,491 6,425,182 (57,309) Israeli Shekel Buy 8/17/11 1,239,936 1,246,291 (6,355) Japanese Yen Sell 8/17/11 5,037,742 4,796,975 (240,767) Swedish Krona Buy 8/17/11 2,133,372 2,078,540 54,832 Swiss Franc Buy 8/17/11 4,548,618 4,288,634 259,984 State Street Bank and Trust Co. Australian Dollar Sell 8/17/11 3,879,483 3,677,367 (202,116) Canadian Dollar Buy 8/17/11 74,400 71,987 2,413 Euro Buy 8/17/11 10,489,170 10,390,816 98,354 Israeli Shekel Buy 8/17/11 1,239,965 1,243,835 (3,870) Norwegian Krone Sell 8/17/11 3,602,921 3,545,699 (57,222) Swedish Krona Buy 8/17/11 6,629,709 6,463,562 166,147 UBS AG Australian Dollar Sell 8/17/11 3,366,829 3,191,735 (175,094) British Pound Sell 8/17/11 212,242 207,088 (5,154) Canadian Dollar Buy 8/17/11 1,048,187 1,014,431 33,756 Euro Buy 8/17/11 8,167,163 8,095,246 71,917 Israeli Shekel Buy 8/17/11 1,239,965 1,246,247 (6,282) Norwegian Krone Buy 8/17/11 18,650,223 18,361,123 289,100 Swedish Krona Sell 8/17/11 204,540 199,350 (5,190) Swiss Franc Buy 8/17/11 5,115,626 4,823,522 292,104 Westpac Banking Corp. Australian Dollar Buy 8/17/11 8,254,055 7,816,226 437,829 British Pound Buy 8/17/11 2,795,291 2,719,123 76,168 Canadian Dollar Buy 8/17/11 10,442,735 10,262,512 180,223 Euro Sell 8/17/11 3,251,442 3,221,690 (29,752) Japanese Yen Sell 8/17/11 983,444 991,840 8,396 Total Key to holding's abbreviations ADR American Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $904,778,999. (b) The aggregate identified cost on a tax basis is $888,142,104, resulting in gross unrealized appreciation and depreciation of $114,485,321 and $57,093,172, respectively, or net unrealized appreciation of $57,392,149. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $49,814,364. The fund received cash collateral of $50,928,825 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $10,761 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $223,790,985 and $239,215,557, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $111,801 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 46.5% Japan 13.3 United Kingdom 9.3 France 6.6 Russia 3.4 Canada 3.0 China 2.9 Australia 2.1 Taiwan 1.6 Hong Kong 1.5 Germany 1.4 Brazil 1.4 Spain 1.3 South Korea 1.1 Finland 0.9 Belgium 0.8 Denmark 0.6 Italy 0.6 South Africa 0.5 Austria 0.5 Indonesia 0.4 Netherlands 0.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $303,500,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,245,199 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $116,114 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $109,967. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $59,974,294 $48,751,640 $— Consumer staples 37,438,912 20,653,286 — Energy 101,275,538 32,174,322 — Financials 90,624,404 38,438,804 — Health care 82,692,031 21,836,085 — Industrials 84,401,353 26,906,626 — Information technology 92,386,260 7,415,948 492,951 Materials 59,607,463 35,751,628 — Telecommunication services 38,299,675 — — Utilities 6,186,293 — — Total common stocks Short-term investments 8,938,026 51,288,714 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,732,755 $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $5,888,414 $2,155,659 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011
